DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2022/0250913. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 5/2/2022 has been received and will be entered.
Claim(s) 20-39 is/are pending.
Claim(s) 1-19 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
I. Informalities. 
Claim 30 is objected to because of the following informalities:  Claim 30 reictes “nan-defective.” It is submitted that “nano-defective” was intended.  Appropriate correction is required.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 20-23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0302693 to Sun, et al. 

With respect to Claim 20, this claim requires “a nano-defective graphene, wherein the nano-defective graphene film has an ID/IG ratio of about 0.6 or higher.” Sun teaches graphene with an ID/IG ratio of 0.6 or higher. (Sun 2: [0040]). 
As to Claim 21, the ID/IG ratio is taught. Id. 
As to Claim 22, at least flakes are taught. (Sun “Claim 10”). 
As to Claim 23, few layer graphene is reasonably taught. (Sun 2: [0030]). 

II. Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0302693 to Sun, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 24, this claim recites “the nano-defective graphene is synthesized by…” This is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim suggests the presence of the graphene with the ID/IG ratio and the presence of oxygen owing to the combustion / burner process. The ID/IG ratio is discussed above. Sun teaches oxygen. (Sun 2: [0034]). 
As to Claims 25-29, the discussion accompanying Claim 24 is relied upon. No additional structural/compositional features are understood to be imparted by the process. If this is incorrect, Applicants are requested to state what structural/compositional features are required of the claims and set forth the contentions in support thereof. 
As to Claim 30, an additive is taught. (Sun 2: [0034]) (nitrogen)
As to Claim 31, nitrogen is taught. Id. 
As to Claim 32, lithium ions are taught. See e.g. (Sun 4: [0059]-[0060]). 
As to Claim 33, doping is reasonably suggested. Id. 
As to Claim 34, lithium ions are taught. Id.

III. Claim(s) 20-34 and 36-38 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0302693 to Sun, et al. in view of:
(i) Park, et al., Porous graphene-based membranes for water purification from metal ions at low differential pressures, Nanoscale 2016; 8: 9563-9571 (hereinafter “Park at __”).

The discussions accompanying Rejections I-II above are incorporated herein by reference. 

With respect to all claims, the ultrafiltration membrane language appears in the preamble, i.e. Claim 20 does not require anything beyond the graphene film. However, to the extent it somehow does, ultrafiltration membranes employing graphene are old and known. Official notice is taken. Park is offered as evidence. See (Park at 9564, 2.1 Membrane fabrication). The combination reflects substitution of known components (i.e. the graphene of Sun for the graphene of Park) to achieve predictable results, namely an ultrafiltration membrane. This does not impart patentability. MPEP 2143. 
As to Claims 32-34 and the doping with ions limitations, this language in the claim is understood to be the result of a filtering process. See (S. 3: [0033]). In view of this construction, “doping” graphene by filtering is old and known. Official notice is taken. Park is evidence. See e.g. (Park at 9567, col. 1 et seq. – “2.3 Water purification from Mn2+ and Fe3+ ions”). Note discussion of “ions trapped,” etc. (Park at 9567, col. 2). The combination reflects use of a known material (graphene and Sun), consistent with its known uses (filtration and Park) to achieve predictable results (trapping/doping with metal ions, Park). This does not impart patentability. MPEP 2143.  
 With respect to Claim 36, this claim requires “passing a gas or liquid through the ultrafiltration membrane of claim 20.” Park teaches/suggests this combination. See e.g. (Park at 9567, col. 1 – 2.3 Water purification with Mn2+ and Fe3+).
As to Claim 37, ion selection of Mn2+ and Fe3+ is taught. Id. 
As to Claim 38, synthesizing nano-defective graphene is taught. (Sun, entire reference)

IV. Claim(s) 35 – or as stated below – is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0054505 to Tse, et al.

With respect to Claim 35, this claim requires “synthesizing the nano-defective graphene by a) reducing a metal substrate in said modified, multiple inverse-diffusion flame burner wherein hydrogen (H2) is the only fuel.” Tse teaches reducing a metal substrate with hydrogen as the only “fuel.” (Tse 12: [0146]). 
Claim 35 further requires “said modified multiple, inverse-diffusion flame burner comprises delivery tubes for the fuel extending beyond a main burner surface.”  Tse teaches a modified multiple inversion-diffusion burner. (Tse 4: [0046]; “Fig. 1E”). Delivery tubes for fuel extend above the “main” burner surface. (Tse “Fig. 1E”). Tse illustrates an inert, dopant, or reactant being introduced through the “extended” delivery tubes. Id. Note however that Tse explicitly teaches that the reactant can be methane. (Tse 4: [0046]). Methane is one of the fuels taught in the Specification as being added through the elevated/extended delivery lines. (S. 3: [0029]). Tse also refers to methane as fuel. (Tse 3: [0038] – “The fuel may be a hydrocarbon (e.g., CH4…)”). 
Claim 35 further requires “b) adding a hydrocarbon precursor through the fuel lines extending beyond the main burner surface of the modified, multiple inverse-diffusion flame burner to synthesize the graphene on said substrate.” Methane is added. (Tse 4: [0046]).
Claim 35 further requires “… optionally, c) annealing the flame-synthesized graphene of step b) by running the modified, multiple inverse-diffusion flame burner wherein hydrogen (H2) is the only fuel.” This limitation is optional, so the Examiner exercises the option not to address it. In the alternative, annealing is taught. See e.g. (Tse [0091])

Allowable Subject Matter
I. Dependent upon rejected base claim. 
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736